UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6643



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KERMIT W. BUNN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-99-9; CA-02-135-5)


Submitted:   June 16, 2004                 Decided:    June 28, 2004


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Susan Graham James, Montgomery, Alabama, for Appellant. Robert H.
McWilliams, Jr., Assistant United States Attorney, Michael D.
Stein, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
Virginia; David Earl Godwin, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kermit   Wayne    Bunn   moves   for     a   certificate   of

appealability to challenge the district court’s denial of his

petition for a certificate of appealability from its order denying

his 28 U.S.C. § 2255 (2000) motion. A certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).     A habeas

appellant meets this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

326 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude Bunn has not made the requisite

showing.      Accordingly, we deny Bunn’s motion and dismiss the

appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              DISMISSED




                                 - 2 -